NO. 07-09-0281-CR
                                  NO. 07-09-0282-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 NOVEMBER 2, 2010

                         ______________________________


                                  JOHN VANEXCEL,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                      Appellee
                          _____________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

           NOS. 46,760-B, 46,761-B; HON. JOHN B. BOARD, PRESIDING
                      ______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, John Vanexcel, appeals his convictions for possession of marijuana

(46,760-B) and possession with intent to deliver cocaine (46,761-B). Through five

issues, appellant contends the trial court abused its discretion in denying his motion to

suppress. We affirm.
      In general, when a court overrules a pretrial motion to suppress evidence, the

defendant need not object to the same evidence in order to preserve the error on

appeal. Brown v. State, 183 S.W.3d 728, 741 (Tex. App.–Houston [1st Dist.] 2005, pet.

ref'd) (citing Moraguez v. State, 701 S.W.2d 902, 904 (Tex.Crim.App. 1986)). However,

when a defendant affirmatively states that he has "no objection" to the admission of the

complained of evidence, the defendant waives any error in the admission of the

evidence. Brown, 183 S.W.3d at 741; see also Harris v. State, 656 S.W.2d 481, 484

(Tex.Crim.App. 1983) (holding that appellant's complaint that the trial court erred in

overruling his motion to suppress evidence obtained as a result of illegal seizures was

rendered moot when State offered complained of evidence and defense counsel

affirmatively stated "no objection"). Here, the record reflects that appellant obtained an

adverse ruling on his pretrial motion to suppress. However, when the State offered the

offending evidence during the bench trial, appellant's trial counsel waived any error in

the admission of the evidence by affirmatively stating no objection. See Brown, 183
S.W.3d at 741. Therefore, we overrule all of appellant’s issues as an attack on the

motion to suppress ruling.

      Accordingly, we affirm the judgments of the trial court.



                                                       Per Curiam

Do not publish.




                                            2